Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants’ amendment of 12/14/20  in response of office action of 8/13/20 is acknowledged and entered.  Claims  8-10 are amended, new claims 17—21 are added.   Claims 1-7, 11-16 are withdrawn. 
Claims 8-10, 17-21 are pending for examination. 


Claim Rejections 35 U.S.C 112(b) rejection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8-10, 17-21 ( depend on claim 8) are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims  8 is  indefinite for the following reason:
   It is unclear  what are the group of genes are.  Is the group of genes are those  belong to the module  of the gene encodes nonribosomal peptide synthetase (NRPS) or some other genes  expressing different enzyme not part of the nonribosomal peptide synthetase (NRPS)  gene.  If not  of (NRPS)  gene then   those group of genes be recited  with SEQ ID NO:  and   specified  what protein with activity  be 

Claim Rejections: 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
Claims 8-10  are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims  8-10 are directed to encompass “method for producing a cyclic peptide compound using a transforment transformed with the genes recited in claim 8  having  a group of genes having any structure and function involved in the production of a cyclic peptide compound wherein said group genes comprise encoding polypeptide having any structure and function ( claim 8) or 90%  identity to  gene encoding    polypeptide comprising  SEQ ID NO: 41, 43, 45, 47, 49, 51 and 53 each   having any function. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, 

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i. e. any  cyclic peptide producing polypeptides having any structure and function (claim 8) or having 90% sequence identity to SEQ ID NO: 41, 43, 45, 49, 51 and 53 having any function ( claim 9). 
No information, beyond the characterization of a few species: SEQ ID NO:37,  41, 43, 45, 49, 51 and 53  has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides.
	The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of a protein comprising the amino acid sequence of SEQ ID NO: 41, 43, 45, 49, 51 and 53 having cyclic peptide producing activity, since one could use structural homology to isolate those polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 

	As stated above, no information beyond the characterization of a few species:  SEQ ID NO:37 41, 43, 45, 47, 49, 51 and 53 having   cyclic peptide producing activity  . Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Argument

Applicants argument is considered but found unpersuasive. Applicant argue that :
In addition, claim 9 is amended to recite limited number of genes, i.e. genes [1], [2], [3], [6] and [7], According to Example 3, it is seen that the KK-1 production of strains lacking any one of 5 genes (i.e., TRAF01000135000002, TRAF01000068000002, TRAF01000068000003, TRAF01000068000007, and TRAF01000068000008) among the group of genes included in the gene cluster were significantly lower than those in wild-type strains. The present specification states that “Accordingly, these genes were considered to be deeply involved in KK-1 production at the time of, for example, modification of the cyclic peptide backbone biosynthesized by NRPS.” Please note these 5 genes are listed below table”

 Since applicants  state that   lacking  genes encoding  polypeptide of SEQ ID NO: 41, 43, 45,47, 49, 53, 55 enhance the  cyclic peptide synthesis it make no sence to include these genes   to transform the transformant.

Conclusion
Claims 8-10, 17-21 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652